           Case 1:17-cr-00630-ER Document 380 Filed 06/03/21 Page 1 of 1



                                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York



                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                            June 1, 2021

BY ECF                                     The change of plea hearing is adjourned to September 8, 2021,
Honorable Edgardo Ramos                    at 10 a.m. Speedy trial time is excluded from June 4, 2021,
United States District Judge               until September 8, 2021, in the interest of justice.
Southern District of New York
40 Foley Square                            SO ORDERED.
New York, New York 10007

        Re:      United States v. David R. Pike, S11 17 Cr. 630 (ER)                   6/3/2021

Dear Judge Ramos:

         The Government submits this letter on behalf of the parties to respectfully request an adjournment
of the change of plea control date in this matter that is currently scheduled for June 4, 2021. The parties
continue to have ongoing discussions about a pre-trial disposition, but have not yet finalized an agreement.
The parties anticipate that an agreement will be reached and request an adjournment of approximately 90
days, to a date and time convenient for the Court.

         With the defendant’s consent, the Government also requests that discovery remained stayed until
the new control date. The Government further request that time be excluded under the Speedy Trial Act
until the new control date, in the interests of justice, so that the parties can continue to discuss a pre-trial
disposition in this matter. I have communicated with defense counsel, who consents to the continued stay
of discovery and the exclusion of time.


                                                            Very truly yours,

                                                            AUDREY STRAUSS
                                                            United States Attorney

                                                    By:     s/ Nicholas Folly
                                                            Nicholas Folly / Michael McGinnis
                                                            Assistant United States Attorneys
                                                            (212) 637-1060 / 2305

Cc:     Defense counsel (ECF)
